Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.
 

	In response to amendment filed on 01/21/2022, claims 1-2 and 19 have been amended. Claims 3 and 8-11 have been canceled. Claims 21-22 are new. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leslie et al. (US 20140006416 A1) in view of Azmoon (US 20160189077 A1), and further in view of Baumecker et al. (US 20170371534 A1)


	In regards to claim 12, Leslie teaches, A tangible, non-transitory, and computer-readable medium having stored thereon instructions, that when executed by one or more processors, are configured to cause the one or more processors to:  29SERV:0960 (See paragraph 145-146, Particular embodiments may be implemented in a computer-readable storage medium… implement a program or code that can be stored in a 
present, via an electronic display, a graphical user interface comprising: a plurality of cards corresponding to […plurality of data]; and (See fig. 2, plurality of cards 60 corresponding to each individuals (i.e. objects))
a group […object] having a plurality of tag […object] presented inside of the group […object], wherein each of the plurality of tag […object] correspond to a tag associable with each of the plurality of cards; and (See fig. 2, examiner interprets “group object” as sections shown on left corner (see rejection of claim 1 above) and “tag […object]” as each sub-section such as “Oakland, CA”, “Sacramento, CA”, “XYZ”, etc. Looking at each cards on the right side of fig. 2, each has its own location tags associated)

toggle between an expanded or collapsed version of the group …object based at least in part on context actions within the graphical user interface. (See figs. 2-3, paragraphs 75, 87, user requesting for specific resource details where relevant search results are displayed in figs. 2-3… See figs. 2-3, paragraph 98-99, resource shortlist 58 section can be expanded by clicking expand button (
    PNG
    media_image1.png
    54
    31
    media_image1.png
    Greyscale
). Fig. 2 depicts expanded “filters” section and paragraph 112 further teaches that each sections are expandable (i.e. expandable sections 224, 226, 228). Also see paragraphs 82, 103, shortlist can be automatically populated or manually entered by user based on search result that has 

    PNG
    media_image2.png
    477
    158
    media_image2.png
    Greyscale

See fig. 2, paragraph 75, User selection of an edit button 52 may trigger opening of another window or dialog box, where a user may adjust the resource request details, also called query parameters, search criteria, or resource request criteria. Also fig. 2 depicts “reset” button as well as checkbox button 76 that can be “unchecked” (i.e. both examples can be interpreted as closing context). Also see fig. 4, paragraph 105, removing a selected resource from the list section 136, e.g., by selecting a remove button from the remove column 144 or via a remove button in the control section 134. Removing resources from shortlist can empty the shortlist, which displays less information. Also, see paragraph 98, the shortlist 58 may be expanded or collapsed. There would be no need to see shortlist section in fig. 2 when all resources have been removed, therefore user can collapse the shortlist section 58. Also, user can collapse “filters” section after reset/edit)
Leslie does not specifically teach, cards corresponding to a plurality of tasks
cards corresponding to a plurality of tasks (See fig. 10, paragraph 54, The third lane 1006 includes a card 1012 that represents a task with the identifier "PTASK0182", a priority of "Medium", and a status of "Approval Queue".)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the medium of Leslie to further comprise medium taught by Azmoon because Task management, which may include project management, system management, require a user to track and analyze significant quantities of interrelated information. Accordingly, a visual task board comprising a permitted assignment user interface would be advantageous (paragraph 3).
Leslie-Azmoon does not specifically teach each section and/or sub-sections being displayed as “pill” or “group pill”, “tag pill” 
However, Baumecker further teach pill shaped objects (fig. 1, object detail area 106 and bookmarks area 102 displayed has pill shaped filter keywords or tags)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the medium of Leslie- Azmoon to further comprise medium taught by Baumecker because displaying each keyword or tags as pill shape allows viewers to clearly comprehend each words and also is visually aesthetic. Also, user can effectively traverse large data sets in an intuitive and flexible form (paragraph 9).


In regards to claim 13, Leslie- Azmoon -Baumecker teaches the medium of claim 12, wherein the instructions are configured to cause the one or more processors to: receive a selection of a tag pill of the plurality of tag pills in the graphical user interface; and in response to the selection of the tag pill, filter the plurality of cards to display only cards that have been associated with the tag corresponding to the selected tag pill. (See Baumecker fig. 1, filter/tag pills. Also see Leslie fig. 2, paragraph 88, Various filtering criteria may be employed by checking a box adjacent to the filtering criteria. Fig. 2 only shows cards that are associated with selected filtered locations, which are: Oakland, Sacramento, and San Francisco. Also see paragraph 89, checking a box next to an element of the filters 86 may cause inclusion of only resources characterized by the selected element. Also see Azmoon figs. 9-10 and associated paragraphs)


In regards to claim 15, Leslie- Azmoon -Baumecker teaches the medium of claim 12, wherein the instructions are configured to cause the one or more processors to: receive a selection of a tag pill of the plurality of tag pills; and  30SERV:0960 associate the respective tag to a selected card of the card of the plurality of cards. (See Baumecker fig. 1, filter/tag pills, paragraph 17, each object of a particular type can be tagged with a tag. Also see Leslie fig. 2, paragraph 88, Various filtering criteria may be employed by checking a box adjacent to the filtering criteria. Fig. 2 only shows cards that are associated with selected filtered locations, which are: Oakland, Sacramento, and San Francisco. Also see paragraph 89, checking a box next to an element of the filters 86 


In regards to claim 16, Leslie- Azmoon -Baumecker teaches the medium of claim 12, wherein the instructions are configured to cause the one or more processors to change a size of a quick filtering section in response to the toggle between the expanded or collapsed version of the group pill. (See Leslie fig. 2, looking at expanded filters section, one can clearly see the size of the general area changing when section or sub-section is collapsed/expanded. The terms “collapse” and “expand” used herein correspond to visually changing size of the UI element under the broadest reasonable interpretation. Also see Leslie figs. 7-8, depicting size change when displayed in collapsed mode and expanded mode) 

In regards to claim 17, Leslie- Azmoon -Baumecker teaches the medium of claim 12, wherein the plurality of tag pills comprise: a high priority pill that is configured to label a task that corresponds to a respective card as a high priority task; and an in-progress pill that is configured to label a task that corresponds to a respective card as in progress.  (Examiner notes agreement made during interview on June 30, 2021 was that pill is actually labeled as “high priority” such that reader looking over the pill reads “high priority” or “in-progress”. However, current amended limitation even though uses the word “label”, yet still does not reflect that pill being displayed on the user’s screen is written as “high priority” or “in-progress”. See Azmoon figs. 9-10 and paragraph 50, The 


In regards to claim 18, Leslie- Azmoon -Baumecker teaches the medium of claim 12, wherein toggling between the expanded and collapsed versions of the group pill comprises: expanding or keeping the group pill expanded for filtering actions; and collapsing or keeping the group pill collapsed for non-filtering actions. (See Leslie fig. 2, paragraph 75, User selection of an edit button 52 may trigger opening of another window or dialog box, where a user may adjust the resource request details, also called query parameters, search criteria, or resource request criteria. Also fig. 2 depicts “reset” 

In regards to claim 19, Leslie- Azmoon -Baumecker teaches the medium of claim 18, wherein the non-filtering actions comprise moving a card of the plurality of cards in the graphical user interface. (See Leslie fig. 2, paragraph 43, 48, card generator. Any action that broaden the search can be interpreted as “non-filtering action”. User can either “reset”, broaden search by editing 52, uncheck boxes in the filter section, and/or stretch the qualification score threshold. In fig. 2, cards are sorted by overall score. Broadened search result reveals more cards available, which would have higher/lower qualification scores, thus rearranging cards. See paragraph 79, A qualification score slider 88 provides a user option to customize or filter search results (represented by cards 60) displayed in the search results section 56 according to a user specified range of qualification scores. Also see Baumecker fig. 1, paragraph 13, 19, objects can be moved. Also see Azmoon figs. 9-10 and associated paragraphs)


	In regards to claim 20, Leslie teaches, A system, comprising: 
one or more processors; and a memory storing instructions, that when executed by the one or more processors, are configured to cause the one or more processors to: (See paragraph 37, 78, 144-146)
present a graphical user interface comprising: a plurality of cards corresponding to a […plurality of data]; (See fig. 2, plurality of cards 60 corresponding to each individuals (i.e. objects))
a quick filtering section comprising: a group […object]; a plurality of assignment […object]; and an expand/collapse button; and receive selection of the expand/collapse button; change a number of assignment […object]displayed in the quick filtering section based at least in part on the selection of the expand/collapse button; (See fig. 2, examiner interprets “group object” as sections shown on left corner (see rejection of claim 1 above) and “assignment […object]” as each sub-section such as “Oakland, CA”, “Sacramento, CA”, “XYZ”, “SQL 11.1”, etc. Looking at each cards on the right side of fig. 2, each has its own location tags associated. See paragraph 98, 112, 
    PNG
    media_image1.png
    54
    31
    media_image1.png
    Greyscale
 expand/collapse button. When sub-sections are collapsed, then number of assignment object displayed is zero. )
receive an indication of an action occurring in the graphical user interface; and toggle between an expanded or collapsed mode for the group pill based at least in part on a type of the action. (See figs. 2-3, paragraphs 75, 87, user requesting for specific resource details where relevant search results are displayed in figs. 2-3… See figs. 2-3, paragraph 98-99, resource shortlist 58 section can be expanded by clicking expand 
    PNG
    media_image1.png
    54
    31
    media_image1.png
    Greyscale
). Fig. 2 depicts expanded “filters” section and paragraph 112 further teaches that each sections are expandable (i.e. expandable sections 224, 226, 228). Also see paragraphs 82, 103, shortlist can be automatically populated or manually entered by user based on search result that has been received (i.e. using additional buttons 72 and 74 shown in fig. 2). Shown in fig. 2, examiner interprets “group object” as sections shown on left corner (see below))

    PNG
    media_image2.png
    477
    158
    media_image2.png
    Greyscale

See fig. 2, paragraph 75, User selection of an edit button 52 may trigger opening of another window or dialog box, where a user may adjust the resource request details, also called query parameters, search criteria, or resource request criteria. Also fig. 2 depicts “reset” button as well as checkbox button 76 that can be “unchecked” (i.e. both examples can be interpreted as closing context). Also see fig. 4, paragraph 105, removing a selected resource from the list section 136, e.g., by selecting a remove button from the remove column 144 or via a remove button in the control section 134. Removing resources from shortlist can empty the shortlist, which displays less collapsed. There would be no need to see shortlist section in fig. 2 when all resources have been removed, therefore user can collapse the shortlist section 58. Also, user can collapse “filters” section after reset/edit)
Leslie does not specifically teach, cards corresponding to a plurality of tasks
However, Azmoon further teaches, cards corresponding to a plurality of tasks (See fig. 10, paragraph 54, The third lane 1006 includes a card 1012 that represents a task with the identifier "PTASK0182", a priority of "Medium", and a status of "Approval Queue".)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the system of Leslie to further comprise system taught by Azmoon because Task management, which may include project management, system management, require a user to track and analyze significant quantities of interrelated information. Accordingly, a visual task board comprising a permitted assignment user interface would be advantageous (paragraph 3).

Leslie- Azmoon does not specifically teach each section and/or sub-sections being displayed as “pill” or “group pill”, “assignment pill” 
However, Baumecker further teach pill shaped objects (fig. 1, object detail area 106 and bookmarks area 102 displayed has pill shaped filter keywords or tags)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the system of Leslie- Azmoon to .





Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Leslie et al. (US 20140006416 A1) in view of Azmoon (US 20160189077 A1), in view of Baumecker et al. (US 20170371534 A1), and further in view of Wade et al. (US 20190384472 A1)

In regards to claim 14, Leslie- Azmoon -Baumecker teaches the medium of claim 13, wherein filtering the plurality of cards (See Leslie fig. 2 and associated paragraphs)
Leslie- Azmoon -Baumecker does not specifically teach, changing a color of selected tag pill in the group pill. 
However, Wade further teaches, changing a color of selected tag pill in the group pill. (See fig. 4-5 and paragraph 38, the floating tag 116A may be have a color or shape that matches a color or shape of the filter section 118, or that a color of the filter section 

Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Leslie- Azmoon -Baumecker to further comprise method taught by Wade because highlighting selected tag as different color grabs user’s attention that corresponding filter tag has been selected, improving user’s awareness.



Allowable Subject Matter
	Claims 1-2, 4-7 are allowed.

Claims 19 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicants’ arguments have been fully considered but are moot in view of the new grounds of rejection presented above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.